Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittman et al. (US20190231494, hereinafter referred to as Dittman).
Regarding claim 1, Dittman discloses a layered body which has a structure, in which two or more layers containing stabilizer-containing zirconia and a colorant are layered (see Dittman at the Abstract, disclosing a porous multi-layered coloured zirconia dental mill blank), the layered body comprising at least: a first layer containing a colorant and zirconia which has a stabilizer content of higher than or equal to 3.3 mol%; and a second layer containing a colorant and zirconia which has a stabilizer content different from that of the zirconia contained in the first layer (see Dittman at [0241], disclosing the formulation of COMP-B comprises 8.9 wt.% Y2O3, which correlates to approximately 5.1 mol% Y2O3, and the formulation of COMP-E comprises 9.3 wt.% Y2O3, which correlates to approximately 5.3 mol% Y2O3.).
Dittman does not explicitly disclose the types and contents of the colorants contained in the layers are equal to each other, however, Dittman does disclose he couloring components COL-COMP-B and COL-COMP-E are typically selected 2O3, MnO2, Cr2O3, NiO, Er2O3, Pr2O3, Nd2O3, Tb4P7) (see Dittman at [0152]). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date, when practicing the invention of Dittman, to select a colorant with the same identity for both COL-COMP-B and COL-COMP-E with a reasonable expectation of successfully providing a dental blank. 
Dittman further discloses the ratio with respect to weight of coloring components based on the weight of the oxides contained in the composition COL-COMP-B to the colouring component sbased on the weight of the oxides contained in composition COL-COMP-E being in a range from ... 0.35 to 2.15, which overlaps with the claimed range of 1:1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).) Therefore, it would have been obvious for the amount of colorant contained in COL-COMP-B and COL-COMP-E to be the same. 
Regarding claim 2, Dittman discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 1.5 mol% to 7.0 mol% (see Dittman at [0241], disclosing the formulation of COMP-E comprises 9.3 wt.% Y2O3, which correlates to approximately 5.3 mol% Y2O3
Regarding claim 4, Dittman discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the first layer is 3.3 mol% to 5.5 mol% (see Dittman at [0241], disclosing the formulation of COMP-B comprises 8.9 wt.% Y2O3, which correlates to approximately 5.1 mol% Y2O3.).
Regarding claim 5, Dittman discloses the difference between the stabilizer content in the first layer and the stabilizer content in the second layer is greater than or equal to 0.2 mol% (see Dittman at [0241], disclosing the formulation of COMP-B comprises 8.9 wt.% Y2O3, which correlates to approximately 5.1 mol% Y2O3, and the formulation of COMP-E comprises 9.3 wt.% Y2O3, which correlates to approximately 5.3 mol% Y2O3. This provides a difference of 5.3%-5.1% of 0.2%).
Regarding claim 6, Dittman discloses the stabilizer is one or more selected from the group consisting of yttria (Y2O3), calcia (CaO), magnesia (MgO), ceria (CeO2), praseodymium oxide (Pr6O11), neodymium oxide (Nd2O3), terbium oxide (Tb4O7), erbium oxide (Er2O3), and ytterbium oxide (Yb2O3) (see Dittman at [0241], disclosing the formulation of COMP-B comprises 8.9 wt.% Y2O3, which correlates to approximately 5.1 mol% Y2O3. Examiner notes that Y2O3 is a zirconia stabilizer per Claim 6 of the instant application.).
Regarding claim 7, Dittman discloses the colorant is at least any of a transition metal element or a lanthanoid-based rare earth element (see Dittman at 2O3, MnO2, Cr2O3, NiO, Er2O3, Pr2O3, Nd2O3, Tb4P7). 
Regarding claim 8, Dittman discloses the content of the colorant is 0.01 wt% to 1.0 wt% (see Dittman at [0162], disclosing the colouring components are typically present in an amount from 0.01 to 1 wt. %.).
Regarding claim 9, Dittman discloses at least one of the layers contains alumina (see Dittman at [0241], disclosing the formulation of COMP-B comprises 0.1 wt% Al2O3. Examiner notes that Al2O3 correlates with alumina.).
Regarding claim 10, while Dittman does not explicitly disclose a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 1.0 mm, this is an inherent property dependent upon the composition and the method of production. The composition and production process disclosed by Dittman is sufficiently similar to the instantly claimed composition as detailed in the rejections above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 11, while Dittman does not explicitly disclose a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 0.2 mm, this is an inherent property dependent upon the composition and 
Regarding claim 12, Dittman discloses the layered body is a sintered body (see Dittman at [0243], disclosing the samples were sintered at 1,500°C.).
Regarding claim 13, while Dittman does not explicitly disclose a zirconia layer of which a total light transmittance with respect to a CIE standard light source D65 at a sample thickness of 1.0 mm is 30% to 50%, this is an inherent property dependent upon the composition and the method of production. The composition and production process disclosed by Dittman is sufficiently similar to the instantly claimed composition as detailed in the rejections above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 14, Dittman discloses the layered body is a calcined body (see Dittman at [0242], disclosing applying a heat treatment at 970°C for 2 hours. Examiner notes that this correlates to a calcination step per [0016] of the instant application, which states a calcining step is performed at a temperatre of higher than 800°C and lower than 1,200°C to obtain a calcined body.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731